EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see page 4 to 6, filed 2022.08.02, with respect to the rejection of claims 1-3 and 5-6 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-6 has been withdrawn. 
The drawing objection is moot and withdrawn.

Drawings
The drawings received on 2020.09.30 are acceptable.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-6 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is DE 44 45 297 to BUCHER (cited by applicant, all citations below refer to the provided translation).
 

    PNG
    media_image1.png
    836
    1065
    media_image1.png
    Greyscale

As to claim 1, BUCHER discloses a turbocharger comprising: a turbine (not shown per [0012]) including a rotor shaft (shaft 1 in the annotated figure) and a turbine impeller (shaft 1 has a turbine wheel (not shown), [0012]), the turbine impeller joined on one end side of the rotor shaft ([0012]); and a compressor including a compressor impeller (compressor wheel 2) fitted to the other end side of the rotor [[turbine]] shaft (wheel is on compressor end of shaft 1, figure), wherein the rotor shaft (1) includes: a fitting region (see annotated figure) configured to fit with the compressor impeller of the compressor by inserting the other end side of the rotor shaft into a through hole formed in the compressor impeller (figure shows hole of constant diameter in compressor wheel 2; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference); a fastening region formed between the fitting region and the other end side of the rotor shaft (see annotated figure), and configured to allow fastening by a fastening part (nut shown but not numbered; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. Note the recitation of a fastening part is not a positive recitation. A claim is only limited by positively recited elements. MPEP 2115); and a tapered part (tapered part of shaft 1) having a maximum outer diameter at a position closest to the turbine impeller in the fitting region (see annotated figure) and formed such that an outer diameter of the rotor shaft decreases from the position closest to the turbine impeller toward a tip side of the compressor impeller (shaft tapers toward end of shaft), and wherein the through hole of the compressor impeller has the same diameter in an axial direction (figure shows hole in compressor wheel 2 has constant diameter), and wherein a gap is formed between the rotor shaft and the [compressor impeller (figure shows a gap between shaft 1 and wheel 2), the gap  increasing from the position closest to the turbine impeller toward the tip side of the compressor impeller (the gap between 1 and 2 gets larger as you move toward the end of the shaft with the nut).  
The prior art does not teach or fairly suggest the claims as amended. In particular:

wherein the entirety of the fitting region and the compressor impeller are in contact with each other, when the compressor impeller is mounted on the turbine shaft

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 






Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Billings (Reg. No. 48,917) on 2022.08.09. The application has been amended as follows: 

1. (Currently Amended) A turbocharger comprising: a turbine including a rotor shaft and a turbine impeller, the turbine impeller joined on one end side of the rotor shaft; and a compressor including a compressor impeller fitted to the other end side of the rotor turbine shaft, wherein the rotor shaft includes: a fitting region configured to fit with the compressor impeller of the compressor by inserting the other end side of the rotor shaft into a through hole formed in the compressor impeller; a fastening region formed between the fitting region and the other end side of the rotor shaft, and configured to allow fastening by a fastening part; and a tapered part having a maximum outer diameter at a position closest to the turbine impeller in the fitting region and formed such that an outer diameter of the rotor shaft decreases from the position closest to the turbine impeller toward a tip side of the compressor impeller, and wherein the through hole of the compressor impeller has the same diameter in an axial direction, and wherein the entirety of the fitting region and the compressor impeller are in contact with each other, when the compressor impeller is mounted on the [[turbine]] rotor shaft.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                            8/11/2022